Citation Nr: 1705367	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional low back disorder following VA medical treatment in July 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1982 to July 1989, and under conditions other than honorable from July 1989 until August 1992.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran since relocated and jurisdiction currently resides with the RO in Atlanta, Georgia.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issue on appeal.  

In June 2015, the Board remanded this case back to the RO to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to secure outstanding and potentially relevant Social Security Administration (SSA) records, to secure the full text of the relevant informed consent document, to obtain make efforts to obtain outstanding and potentially relevant private treatment records, and to secure an adequate VA examination and opinion.  

First, remand is required to obtain outstanding and potentially relevant SSA records.  In his substantive appeal, the Veteran wrote that after his lower back surgeries he has been unable to return to work and is considered fully disabled by the SSA due to his low back disorder.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain any SSA records regarding this Veteran, including a copy of any decision to grant or deny benefits, or the records upon which any decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ must attempt to obtain the Veteran's SSA records.

Second, remand is required to obtain the full text of an informed consent document signed by the Veteran.  By way of background, the Veteran underwent low back surgery in July 2009.  Shortly thereafter, a piece of internally placed hardware (part of an expandable interbody cage system) malfunctioned and migrated into the Veteran's spinal canal and tented the nerve root, necessitating additional surgery in August 2009.  See August 2009 VA Operation Report.  The Veteran alleges additional low back disorder due to VA medical treatment, to include low back surgery in July 2009 and subsequent failure to note the internally placed hardware malfunction during post-operative July 2009 MRI testing.  

Generally, as long as there is no willful misconduct by a veteran, disability resulting from VA treatment is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014). 

Entitlement to § 1151 benefits requires additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361 (b)-(d) (2016). To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 38 C.F.R. § 3.361(d)(2).  

In this case, a July 1, 2009 VA medical record notes that the Veteran signed an informed consent prior to his July 2009 low back surgery.  It was reported that informed consent was obtained on July 1, 2009; and that the full consent document could be accessed through VISTA imaging.  The Board does not have access to VISTA imaging, therefore on remand the full text of the signed informed consent agreement for the July 2009 low back surgery must be associated with the electronic claims folder.

Third, remand is required to secure an adequate VA medical opinion.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran underwent a VA examination in October 2012.  Upon review of the claims file, the examiner determined that prior to surgery the Veteran had pain and difficulty walking.  Post-operatively, the Veteran did have significant loss of function requiring prolonged treatment and hospitalization.  The Veteran, however, did recover with regard to ambulation and incontinence as evidenced by follow up neurological evaluation.  Therefore, the examiner concluded that there was no evidence for increased disability.  No range of motion testing was performed to determine additional functional limitation.  The examiner also reported that all of the Veteran's complications were listed as potential consequences in the consent form to the surgery.  Thus, the examiner concluded that they did not believe that evidence existed showing carelessness, negligence, or lack of skill in the matter of the Veteran's surgery.

The Board finds the opinion of the October 2012 examiner to be inadequate for failure to take into consideration the Veteran's lay statements regarding increased low back symptoms following the July 2009 surgery, failure to address medical evidence indicating a potential worsening of symptoms, failure to conduct range of motion testing to fully assess the Veteran's low back disorder, and failure to address the Veteran's theory that VA exhibited carelessness, negligence, or lack of skill in the failure to identify the malfunctioning hardware on a July 3, 2009 MRI report.  The relevant evidence not addressed by the VA examiner includes, for example, an April 2009 VA medical record showing the Veteran had a full range of motion of the back, with pain noted on active range of motion, an October 2009 VA medical record reporting that the Veteran developed severe spinal canal stenosis due to migration of the interbody graft into the spinal canal following the July 2009 surgery, a December 2009 private hospital emergency room record noting that the hardware malfunction caused nerve damage, and a January 2010 VA medical record noting that the Veteran now had moderate loss of lumbar flexion.  Thus, remand is required to secure an adequate VA examination and opinion.

Lastly, at the September 2016 Board hearing the Veteran reported receiving treatment from a private doctor, and efforts have not yet been made to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the signed informed consent for the Veteran's July 2009 low back surgery.  It must be confirmed that the full text of the informed consent is present for each of the procedures that VA conducted in connection with the Veteran's July 2009 surgery.  If the full text is only available in another records repository, such as VISTA, print the text of the informed consent and associate with the electronic claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include the private medical treatment identified at the September 2016 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine whether the July 2009 surgery resulted in additional low back disorder compensable under § 1151.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include range of motion findings.  The examiner must specifically review the informed consent provided and signed by the Veteran.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion. 

The examiner must then provide the following opinions:

a)  First, the examiner must state whether the Veteran has an additional low back disorder as a result of the July 2009 surgery at the Manhattan VAMC.  In forming this opinion, the examiner's attention is directed to the following:  1) an April 2009 VA medical record showing the Veteran had a full range of motion of the back, with pain noted on active range of motion; 2) an October 2009 VA medical record reporting that the Veteran developed severe spinal canal stenosis due to migration of the interbody graft into the spinal canal following the July 2009 surgery; 3) a December 2009 private hospital emergency room record noting that the hardware malfunction caused nerve damage; 4) a January 2010 VA medical record noting that the Veteran now had moderate loss of lumbar flexion; 5) the Veteran's September 2016 hearing testimony that his back pain, left leg pain, and left foot numbness were worse after the surgery and continue to be worse; and 6) the Veteran's 2016 hearing testimony that he was told by his treating physician that the hardware malfunction was visible on the July 2009 post-operative MRI report and should have noted by VA at that time.

b)  Second, if so, the examiner must state whether the additional low back disorder was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  Or, was there any failure by VA to timely diagnose and properly treat the disease or injury, which proximately caused the Veteran's complications, to include failure to identify any hardware malfunction in the July 2009 post-operative MRI report?

c)  Third, and notwithstanding any informed consent documents, the examiner must state whether the additional low back disorder was a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case or the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

